Citation Nr: 0729161	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-29 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is veteran who served on active duty from 
February 1981 to July 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2002 
rating decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2004, a 
Central Office hearing was held before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing is of 
record.  In February 2005, the Board remanded the case for 
further development.  In June 2007, the veteran was offered 
another Board hearing on an erroneous assumption the 
undersigned was not employed with the Board.  She declined 
another hearing and, given the disposition below, the notice 
error is harmless in nature.  As noted by the Board in the 
February 2005 remand, the veteran currently resides in 
Maryland so that the RO in Baltimore, Maryland, should 
properly have jurisdiction over the claim.

By written correspondence in April 2007, the veteran appears 
to be requesting an increased rating for her service-
connected lumbar spine disability.  This matter, which has 
not been developed and adjudicated by the RO, is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's hepatitis C (previously known as non-A, non-B 
hepatitis) first manifested in service.


CONCLUSION OF LAW

Service connection for hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  As the benefit sought on appeal is granted in full, 
there is no need for discussion of VCAA compliance.

The facts of this case may be briefly summarized.  The 
veteran contends that non-A, non-B hepatitis was discovered 
in service.  Non-A, non-B hepatitis is the former name for 
acute viral hepatitis that lacked the serological markers of 
hepatitis A or B, and is now identified as hepatitis C.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 856 (31st ed. 2007).  
In particular, she states that non-A, non-B hepatitis was 
discovered when donating autologous blood units, just prior 
to a 1990 lumbar spine surgery, at the Portsmouth Naval 
Hospital Blood Bank.  The record reflects that autologous 
blood donations were made in May 1990 and June 1990.  
Attempts to obtain analyses of her blood testing from the 
Portsmouth Naval Hospital Blood Bank have been unsuccessful.  
However, the record does include a July 1991 Dental Health 
Questionnaire.  At this time, she reported a history of being 
told she should not donate blood as a result of "Hepatitis - 
type: Non A&B."  A dental officer signed the questionnaire 
prior to treatment.  Post-service, she has been diagnosed and 
treated for hepatitis C.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).

The record reflects a current diagnosis of hepatitis C.  The 
veteran has presented credible testimony that non-A, non-B 
hepatitis was discovered in service.  Her service medical 
records appear to be incomplete.  However, the Board presumes 
that the dental officer who signed her dental questionnaire 
would have had access to, and actual knowledge of, the 
finding of non-A, non-B hepatitis in service.  The Board 
deems the dental officer certification as confirming a 
diagnosis of non-A, non-B hepatitis in service.  On this 
evidence, the Board finds that the veteran's hepatitis C 
(previously known as non-A, non-B hepatitis) first manifested 
in service.  The claim, therefore, is granted.


ORDER

Service connection for hepatitis C is granted.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


